Case 1:20-cv-03589-EK-VMS Document 37 Filed 12/04/20 Page 1 of 1 PageID #: 115




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

TRACY MORANO,

  Plaintiff,
                                                   CASE NO.: 1:20-CV-3589-EK-VMS
-vs-

EXPERIAN INFORMATION
SOLUTIONS, INC., VERIZON
COMMUNICATIONS INC., CREDIT ONE
BANK, N.A. and COMENITY BANK,

  Defendants.
                                      /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, TRACY MORANO, and the Defendant, EXPERIAN

INFORMATION SOLUTIONS, INC., and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby

stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the

Defendant in the above styled action, with Plaintiff and Defendant to bear their own attorney’s

fees, costs and expenses.

        Respectfully submitted this 4th day of December, 2020.

/s/ Octavio “Tav” Gomez                              /s/ Brett M. Weinstein
Octavio “Tav” Gomez                                  Brett M. Weinstein, Esq.
Florida Bar No.: 0338620                             Jones Day
Morgan & Morgan, Tampa, P.A.                         250 Vesey Street
201 N. Franklin Street, Suite 700                    New York, New York 10281
Tampa, Florida 33602                                 Telephone: (212) 326-7854
Telephone: 813-225-2645                              Email: bweinstein@jonesday.com
Facsimile: (813) 983-2889                            Attorney for Defendant
TGomez@ForThePeople.com
DGagliano@ForThePeople.com
Attorney for Plaintiff
